UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4439



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICK CHARLES THORPE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cr-00707)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott D. Robinson, Pickens, South Carolina, for Appellant. Regan
Alexandra Pendleton, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick    Charles       Thorpe    appeals    his     conviction          and

sentence following a guilty plea to conspiracy to possess with

intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(b)(1)(A) (2000).           Thorpe’s attorney on appeal has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying     there     are    no    meritorious       issues    for       appeal,     but

questioning whether Thorpe’s sentence was reasonable.                            Thorpe was

advised of his right to file a pro se supplemental brief, but has

not done so.      Finding no reversible error, we affirm.

              Counsel     questions      the     reasonableness             of     Thorpe’s

sentence.      After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines, but still must calculate and consider the

guideline range as well as the factors set forth in 18 U.S.C.

§ 3553(a) (2000).        See United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).        We will affirm a post-Booker sentence if it is

both reasonable and within the statutorily prescribed range.                           Id.

              In the presentence report, Thorpe’s base offense level

was   determined    to    be    32.      U.S.    Sentencing      Guidelines          Manual

(“USSG”), § 2D1.1(c)(4) (2005).                  However, because Thorpe was

determined to be a career offender under USSG § 4B1.1, his offense

level   was    enhanced    to    37.      After    he    received       a    three-level

adjustment for acceptance of responsibility, Thorpe had a total


                                         - 2 -
offense level of 34.                  With an offense level of 34 and career

offender criminal history category VI, his advisory guidelines

range    was      262    to    327        months’    imprisonment.              There   were    no

objections to the presentence report.                           The Government filed a

motion      for       downward      departure       under      USSG    §    5K1.1,      based   on

substantial assistance.                   The district court granted the motion,

departed below the advisory guidelines range, and sentenced Thorpe

to    180   months        in    prison,          which   was    within      the    statutorily

prescribed range of ten years to life imprisonment.                                The district

court appropriately treated the guidelines as advisory, considered

the   guideline         range       and    the    Government’s        §    5K1.1    motion      for

downward departure, and weighed the relevant factors under 18

U.S.C.      §    3553(a)       (2000)       in    imposing     Thorpe’s         sentence.        We

therefore find Thorpe’s sentence is reasonable and within the

statutorily prescribed range.

                 In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We therefore affirm Thorpe’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.           If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel         may    move    in    this     court      for   leave       to   withdraw     from

representation.           Counsel’s motion must state that a copy thereof


                                                 - 3 -
was served on the client.       We dispense with oral argument because

the   facts   and   legal contentions are adequately presented in the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 4 -